                                                                                   Form 1                                                                                Page: 1

                                                           Individual Estate Property Record and Report
                                                                            Asset Cases
Case Number:         16-30245 JPG                                                            Trustee: (550590)           Ericka S. Parker
Case Name:           GARZA, DEBORAH LYNN                                                     Filed (f) or Converted (c): 02/04/16 (f)
                     GARZA, NOE                                                              §341(a) Meeting Date:       03/31/16
Period Ending:       09/30/18                                                                Claims Bar Date:            08/05/16

                                1                                         2                         3                          4                     5                   6

                       Asset Description                               Petition/            Estimated Net Value             Property            Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)                 Unscheduled       (Value Determined By Trustee,       Abandoned            Received by      Administered (FA)/
                                                                        Values            Less Liens, Exemptions,      OA=§554(a) abandon.       the Estate       Gross Value of
Ref. #                                                                                        and Other Costs)                                                   Remaining Assets

 1       2850 Manley Rd., Mamee OH 43537, Lucas                         220,700.00                          0.00                                         0.00                   FA
         Single-fa

 2       2660 Fremont, Toledo OH 43605, Lucas                            26,700.00                          0.00                                     4,024.80             3,475.20
         Investment

 3       2659 Norwalk St., Toledo OH 43605, Lucas                        63,900.00                          1.00                                     7,556.20                100.37
         Single-

 4       Deposits of money - : directions credit union                        200.00                        0.00                                         0.00                   FA

 5       Deposits of money - : directions credit union                         25.00                        0.00                                         0.00                   FA

 6       miscellaneous household goods                                    2,500.00                          0.00                                         0.00                   FA

 7       laptop                                                               400.00                        0.00                                         0.00                   FA

 8       mens & womenes clothing                                              200.00                        0.00                                         0.00                   FA

 9       walmart-conpushare(profit sharing)                               3,600.07                          0.00                                         0.00                   FA

10       Ford                                                             1,500.00                          0.00                                         0.00                   FA
         F250
         1997
         200000+. Entire property value:

11       15 taxes (u)                                                           0.00                        0.00                                         0.00                   FA

12       Possible Preference (u)                                                0.00                        0.00                                         0.00                   FA

13       Walmart Stock 401(k)                                            23,086.95                          0.00                                         0.00                   FA

13       Assets           Totals (Excluding unknown values)            $342,812.02                         $1.00                                   $11,581.00            $3,575.57




                                                                                                                                              Printed: 10/26/2018 06:48 PM    V.14.14
                                 16-30245-jpg            Doc 84   FILED 10/26/18       ENTERED 10/26/18 18:58:11                   Page 1 of 10
                                                                                  Form 1                                                                               Page: 2

                                                        Individual Estate Property Record and Report
                                                                         Asset Cases
Case Number:       16-30245 JPG                                                             Trustee: (550590)           Ericka S. Parker
Case Name:         GARZA, DEBORAH LYNN                                                      Filed (f) or Converted (c): 02/04/16 (f)
                   GARZA, NOE                                                               §341(a) Meeting Date:       03/31/16
Period Ending:     09/30/18                                                                 Claims Bar Date:            08/05/16

                              1                                          2                         3                         4                     5                   6

                      Asset Description                               Petition/           Estimated Net Value             Property            Sale/Funds          Asset Fully
           (Scheduled And Unscheduled (u) Property)                 Unscheduled      (Value Determined By Trustee,       Abandoned            Received by      Administered (FA)/
                                                                       Values           Less Liens, Exemptions,      OA=§554(a) abandon.       the Estate       Gross Value of
Ref. #                                                                                      and Other Costs)                                                   Remaining Assets



    Major Activities Affecting Case Closing:
            08/07/18 still paying $200/mo to keep RE. esp 01/12/18 debtor paying on time monthly dnp 09/06/17 Debtor paying on time monthly dnp 5/30/17 recd IRS check for
            1981 08/18/16 gave number to atty: claims 14k 2k admin = $16.050 will pay all in full. esp 0 CBD 8/5/16 GBD 8/5/16

    Initial Projected Date Of Final Report (TFR): April 27, 2017                        Current Projected Date Of Final Report (TFR): July 27, 2019




                                                                                                                                            Printed: 10/26/2018 06:48 PM     V.14.14
                              16-30245-jpg            Doc 84   FILED 10/26/18        ENTERED 10/26/18 18:58:11                   Page 2 of 10
                                                                                 Form 2                                                                                  Page: 1
                                                           Cash Receipts And Disbursements Record
Case Number:         16-30245 JPG                                                                   Trustee:          Ericka S. Parker (550590)
Case Name:           GARZA, DEBORAH LYNN                                                            Bank Name:        Rabobank, N.A.
                     GARZA, NOE                                                                     Account:          ******6666 - Checking Account
Taxpayer ID #:       **-***8449                                                                     Blanket Bond:     $2,000,000.00 (per case limit)
Period Ending:       09/30/18                                                                       Separate Bond:    N/A

   1           2                           3                                     4                                          5                    6                   7
 Trans.     {Ref #} /                                                                                                    Receipts          Disbursements         Checking
  Date      Check #            Paid To / Received From               Description of Transaction            T-Code           $                    $            Account Balance
10/19/16                  GARZA, NOE                         Acct #16-30245; Payment #0. compromise                             5,000.00                                 5,000.00
                                                             Redeem RE
               {2}                                             Acct #16-30245;                   734.30    1110-000                                                      5,000.00
                                                               Payment #0
               {3}                                             Acct #16-30245;                  4,265.70   1110-000                                                      5,000.00
                                                               Payment #0
10/31/16                  GARZA, DEBORAH LYNN & NOE          Acct #16-30245; Payment #1. compromise                              200.00                                  5,200.00
                                                             Redeem RE
               {2}                                             Acct #16-30245;                   100.00    1110-000                                                      5,200.00
                                                               Payment #1
               {3}                                             Acct #16-30245;                   100.00    1110-000                                                      5,200.00
                                                               Payment #1
10/31/16                  Rabobank, N.A.                     Bank and Technology Services Fee              2600-000                                   10.00              5,190.00
11/30/16                  Rabobank, N.A.                     Bank and Technology Services Fee              2600-000                                   10.00              5,180.00
12/02/16                  GARZA, DEBORAH LYNN & NOE          Acct #16-30245; Payment #2. compromise                              200.00                                  5,380.00
                                                             Redeem RE
               {2}                                             Acct #16-30245;                   100.00    1110-000                                                      5,380.00
                                                               Payment #2
               {3}                                             Acct #16-30245;                   100.00    1110-000                                                      5,380.00
                                                               Payment #2
12/16/16      101         Insurance Partners Agency, Inc     BOND PREMIUM PAYMENT ON LEDGER                2300-000                                    3.12              5,376.88
                                                             BALANCE AS OF 12/16/2016 FOR CASE
                                                             #16-30245, Bond Insurance Payment
12/30/16                  GARZA, DEBORAH LYNN                Acct #16-30245; Payment #3. compromise                              200.00                                  5,576.88
                                                             Redeem RE
               {2}                                             Acct #16-30245;                   100.00    1110-000                                                      5,576.88
                                                               Payment #3
               {3}                                             Acct #16-30245;                   100.00    1110-000                                                      5,576.88
                                                                                                      Subtotals :            $5,600.00               $23.12
  {} Asset reference(s)         16-30245-jpg        Doc 84     FILED 10/26/18        ENTERED 10/26/18 18:58:11               Page 3 of 10
                                                                                                                                        Printed: 10/26/2018 06:48 PM       V.14.14
                                                                               Form 2                                                                                Page: 2
                                                         Cash Receipts And Disbursements Record
Case Number:         16-30245 JPG                                                               Trustee:           Ericka S. Parker (550590)
Case Name:           GARZA, DEBORAH LYNN                                                        Bank Name:         Rabobank, N.A.
                     GARZA, NOE                                                                 Account:           ******6666 - Checking Account
Taxpayer ID #:       **-***8449                                                                 Blanket Bond:      $2,000,000.00 (per case limit)
Period Ending:       09/30/18                                                                   Separate Bond:     N/A

   1           2                           3                                   4                                         5                   6                   7
 Trans.     {Ref #} /                                                                                                 Receipts         Disbursements         Checking
  Date      Check #            Paid To / Received From             Description of Transaction            T-Code          $                   $            Account Balance
                                                             Payment #3
12/30/16                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                  10.00              5,566.88
01/30/17                  GARZA, DEBORAH LYNN              Acct #16-30245; Payment #4. compromise                            200.00                                  5,766.88
                                                           Redeem RE
               {2}                                           Acct #16-30245;                  100.00    1110-000                                                     5,766.88
                                                             Payment #4
               {3}                                           Acct #16-30245;                  100.00    1110-000                                                     5,766.88
                                                             Payment #4
01/31/17                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                  10.00              5,756.88
02/27/17                  GARZA, DEBORAH LYNN              Acct #16-30245; Payment #5. compromise                            200.00                                  5,956.88
                                                           Redeem RE
               {2}                                           Acct #16-30245;                  100.00    1110-000                                                     5,956.88
                                                             Payment #5
               {3}                                           Acct #16-30245;                  100.00    1110-000                                                     5,956.88
                                                             Payment #5
02/28/17                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                  10.00              5,946.88
03/28/17                  GARZA, DEBORAH LYNN              Acct #16-30245; Payment #6. compromise                            200.00                                  6,146.88
                                                           Redeem RE
               {2}                                           Acct #16-30245;                  100.00    1110-000                                                     6,146.88
                                                             Payment #6
               {3}                                           Acct #16-30245;                  100.00    1110-000                                                     6,146.88
                                                             Payment #6
03/31/17                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                  10.00              6,136.88
04/28/17                  GARZA, DEBORAH LYNN              Acct #16-30245; Payment #6.compromise                             200.00                                  6,336.88
                                                           Redeem RE
               {2}                                           Acct #16-30245;                  100.00    1110-000                                                     6,336.88
                                                             Payment #6


                                                                                                    Subtotals :              $800.00             $40.00
  {} Asset reference(s)         16-30245-jpg      Doc 84     FILED 10/26/18        ENTERED 10/26/18 18:58:11              Page 4 of 10
                                                                                                                                     Printed: 10/26/2018 06:48 PM      V.14.14
                                                                                  Form 2                                                                                 Page: 3
                                                          Cash Receipts And Disbursements Record
Case Number:         16-30245 JPG                                                                  Trustee:          Ericka S. Parker (550590)
Case Name:           GARZA, DEBORAH LYNN                                                           Bank Name:        Rabobank, N.A.
                     GARZA, NOE                                                                    Account:          ******6666 - Checking Account
Taxpayer ID #:       **-***8449                                                                    Blanket Bond:     $2,000,000.00 (per case limit)
Period Ending:       09/30/18                                                                      Separate Bond:    N/A

   1           2                           3                                        4                                      5                    6                    7
 Trans.     {Ref #} /                                                                                                   Receipts          Disbursements          Checking
  Date      Check #             Paid To / Received From               Description of Transaction           T-Code          $                    $             Account Balance
               {3}                                              Acct #16-30245;                 100.00    1110-000                                                       6,336.88
                                                                Payment #6
04/28/17                  Rabobank, N.A.                     Bank and Technology Services Fee             2600-000                                    10.00              6,326.88
05/01/17      102         Wilson Auction & Realty Co.        appraiser for trustee fees                   3711-000                                   600.00              5,726.88
05/30/17                  IRS                                Acct #16-30245; Payment #6. redeeming RE                          1,981.00                                  7,707.88
                                                             pusuant to order to comp
               {2}                                              Acct #16-30245;                 990.50    1110-000                                                       7,707.88
                                                                Payment #6
               {3}                                              Acct #16-30245;                 990.50    1110-000                                                       7,707.88
                                                                Payment #6
05/31/17                  Rabobank, N.A.                     Bank and Technology Services Fee             2600-000                                    10.00              7,697.88
06/01/17                  GARZA, DEBORAH LYNN                Acct #16-30245; Payment #6. compromise                             200.00                                   7,897.88
                                                             Redeem RE
               {2}                                              Acct #16-30245;                 100.00    1110-000                                                       7,897.88
                                                                Payment #6
               {3}                                              Acct #16-30245;                 100.00    1110-000                                                       7,897.88
                                                                Payment #6
06/30/17                  Rabobank, N.A.                     Bank and Technology Services Fee             2600-000                                    11.33              7,886.55
07/05/17                  GARZA, DEBORAH LYNN                Acct #16-30245; Payment #6.compromise                              200.00                                   8,086.55
                                                             Redeem RE
               {2}                                              Acct #16-30245;                 100.00    1110-000                                                       8,086.55
                                                                Payment #6
               {3}                                              Acct #16-30245;                 100.00    1110-000                                                       8,086.55
                                                                Payment #6
07/31/17                  Rabobank, N.A.                     Bank and Technology Services Fee             2600-000                                    11.18              8,075.37
08/01/17                  GARZA, DEBORAH LYNN                Acct #16-30245; Payment #6. compromise                             200.00                                   8,275.37
                                                             Redeem RE


                                                                                                      Subtotals :           $2,581.00               $642.51
  {} Asset reference(s)          16-30245-jpg       Doc 84     FILED 10/26/18             ENTERED 10/26/18 18:58:11         Page 5 of 10
                                                                                                                                       Printed: 10/26/2018 06:48 PM        V.14.14
                                                                               Form 2                                                                                Page: 4
                                                         Cash Receipts And Disbursements Record
Case Number:         16-30245 JPG                                                               Trustee:           Ericka S. Parker (550590)
Case Name:           GARZA, DEBORAH LYNN                                                        Bank Name:         Rabobank, N.A.
                     GARZA, NOE                                                                 Account:           ******6666 - Checking Account
Taxpayer ID #:       **-***8449                                                                 Blanket Bond:      $2,000,000.00 (per case limit)
Period Ending:       09/30/18                                                                   Separate Bond:     N/A

   1           2                           3                                   4                                         5                   6                   7
 Trans.     {Ref #} /                                                                                                 Receipts         Disbursements         Checking
  Date      Check #            Paid To / Received From             Description of Transaction            T-Code          $                   $            Account Balance
               {2}                                           Acct #16-30245;                  100.00    1110-000                                                     8,275.37
                                                             Payment #6
               {3}                                           Acct #16-30245;                  100.00    1110-000                                                     8,275.37
                                                             Payment #6
08/30/17                  GARZA, DEBORAH LYNN              Acct #16-30245; Payment #6. compromise                            200.00                                  8,475.37
                                                           Redeem RE
               {2}                                           Acct #16-30245;                  100.00    1110-000                                                     8,475.37
                                                             Payment #6
               {3}                                           Acct #16-30245;                  100.00    1110-000                                                     8,475.37
                                                             Payment #6
08/31/17                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                  13.05              8,462.32
09/26/17                  GARZA, DEBORAH LYNN              Acct #16-30245; Payment #6.compromise                             200.00                                  8,662.32
                                                           Redeem RE
               {2}                                           Acct #16-30245;                  100.00    1110-000                                                     8,662.32
                                                             Payment #6
               {3}                                           Acct #16-30245;                  100.00    1110-000                                                     8,662.32
                                                             Payment #6
09/29/17                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                  11.77              8,650.55
10/31/17                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                  13.27              8,637.28
11/02/17                  GARZA, DEBORAH LYNN              Acct #16-30245; Payment #6; compromise                            200.00                                  8,837.28
                                                           Redeem RE
               {2}                                           Acct #16-30245;                  100.00    1110-000                                                     8,837.28
                                                             Payment #6;
                                                             ACCOUNTS
                                                             RECEIVABLE
               {3}                                           Acct #16-30245;                  100.00    1110-000                                                     8,837.28
                                                             Payment #6;
                                                             ACCOUNTS

                                                                                                    Subtotals :              $600.00             $38.09
  {} Asset reference(s)         16-30245-jpg      Doc 84     FILED 10/26/18        ENTERED 10/26/18 18:58:11              Page 6 of 10
                                                                                                                                     Printed: 10/26/2018 06:48 PM      V.14.14
                                                                               Form 2                                                                                Page: 5
                                                         Cash Receipts And Disbursements Record
Case Number:         16-30245 JPG                                                               Trustee:           Ericka S. Parker (550590)
Case Name:           GARZA, DEBORAH LYNN                                                        Bank Name:         Rabobank, N.A.
                     GARZA, NOE                                                                 Account:           ******6666 - Checking Account
Taxpayer ID #:       **-***8449                                                                 Blanket Bond:      $2,000,000.00 (per case limit)
Period Ending:       09/30/18                                                                   Separate Bond:     N/A

   1           2                           3                                   4                                         5                   6                   7
 Trans.     {Ref #} /                                                                                                 Receipts         Disbursements         Checking
  Date      Check #            Paid To / Received From             Description of Transaction            T-Code          $                   $            Account Balance
                                                             RECEIVABLE
11/30/17                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                  12.65              8,824.63
12/05/17                  GARZA, DEBORAH LYNN              Acct #16-30245; Payment #6. compromise                            200.00                                  9,024.63
                                                           Redeem RE
               {2}                                           Acct #16-30245;                  100.00    1110-000                                                     9,024.63
                                                             Payment #6
               {3}                                           Acct #16-30245;                  100.00    1110-000                                                     9,024.63
                                                             Payment #6
12/29/17                  GARZA, DEBORAH LYNN              Acct #16-30245; Payment #6. compromise                            200.00                                  9,224.63
                                                           Redeem RE
               {2}                                           Acct #16-30245;                  100.00    1110-000                                                     9,224.63
                                                             Payment #6
               {3}                                           Acct #16-30245;                  100.00    1110-000                                                     9,224.63
                                                             Payment #6
12/29/17                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                  12.48              9,212.15
01/31/18                  Deborah Garza                    Acct #16-30245; Payment #6-compromise                             200.00                                  9,412.15
                                                           Redeem RE
               {2}                                           Acct #16-30245;                  100.00    1110-000                                                     9,412.15
                                                             Payment #6
               {3}                                           Acct #16-30245;                  100.00    1110-000                                                     9,412.15
                                                             Payment #6
01/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                  14.53              9,397.62
02/28/18                  Noe & Deb Garza                  Acct #16-30245; Payment #6.compromise                             200.00                                  9,597.62
                                                           Redeem RE
               {2}                                           Acct #16-30245;                  100.00    1110-000                                                     9,597.62
                                                             Payment #6
               {3}                                           Acct #16-30245;                  100.00    1110-000                                                     9,597.62
                                                             Payment #6
                                                                                                    Subtotals :              $800.00             $39.66
  {} Asset reference(s)         16-30245-jpg      Doc 84     FILED 10/26/18        ENTERED 10/26/18 18:58:11              Page 7 of 10
                                                                                                                                     Printed: 10/26/2018 06:48 PM      V.14.14
                                                                               Form 2                                                                                Page: 6
                                                         Cash Receipts And Disbursements Record
Case Number:         16-30245 JPG                                                               Trustee:           Ericka S. Parker (550590)
Case Name:           GARZA, DEBORAH LYNN                                                        Bank Name:         Rabobank, N.A.
                     GARZA, NOE                                                                 Account:           ******6666 - Checking Account
Taxpayer ID #:       **-***8449                                                                 Blanket Bond:      $2,000,000.00 (per case limit)
Period Ending:       09/30/18                                                                   Separate Bond:     N/A

   1           2                           3                                   4                                         5                   6                   7
 Trans.     {Ref #} /                                                                                                 Receipts         Disbursements         Checking
  Date      Check #            Paid To / Received From             Description of Transaction            T-Code          $                   $            Account Balance
02/28/18                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                  12.60              9,585.02
03/30/18                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                  13.77              9,571.25
04/02/18                  GARZA, DEBORAH LYNN              Acct #16-30245; Payment #6 compromise                             200.00                                  9,771.25
                                                           Redeem RE
               {2}                                           Acct #16-30245;                  100.00    1110-000                                                     9,771.25
                                                             Payment #6
               {3}                                           Acct #16-30245;                  100.00    1110-000                                                     9,771.25
                                                             Payment #6
04/30/18                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                  13.51              9,757.74
05/03/18                  GARZA, DEBORAH LYNN              Acct #16-30245; Payment #6 Redeem Re                              200.00                                  9,957.74
               {2}                                           Acct #16-30245;                  100.00    1110-000                                                     9,957.74
                                                             Payment #6
               {3}                                           Acct #16-30245;                  100.00    1110-000                                                     9,957.74
                                                             Payment #6
05/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                  15.66              9,942.08
06/06/18                  GARZA, DEBORAH LYNN              Acct #16-30245; Payment #6 redeem Re                              200.00                              10,142.08
               {2}                                           Acct #16-30245;                  100.00    1110-000                                                 10,142.08
                                                             Payment #6
               {3}                                           Acct #16-30245;                  100.00    1110-000                                                 10,142.08
                                                             Payment #6
06/29/18                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                  14.02          10,128.06
07/06/18                  GARZA, DEBORAH LYNN              Acct #16-30245; Payment #6 Real estate                            200.00                              10,328.06
               {2}                                           Acct #16-30245;                  100.00    1110-000                                                 10,328.06
                                                             Payment #6
               {3}                                           Acct #16-30245;                  100.00    1110-000                                                 10,328.06
                                                             Payment #6
07/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                  15.73          10,312.33

                                                                                                    Subtotals :              $800.00             $85.29
  {} Asset reference(s)         16-30245-jpg      Doc 84     FILED 10/26/18        ENTERED 10/26/18 18:58:11              Page 8 of 10
                                                                                                                                     Printed: 10/26/2018 06:48 PM      V.14.14
                                                                               Form 2                                                                                   Page: 7
                                                         Cash Receipts And Disbursements Record
Case Number:         16-30245 JPG                                                                   Trustee:         Ericka S. Parker (550590)
Case Name:           GARZA, DEBORAH LYNN                                                            Bank Name:       Rabobank, N.A.
                     GARZA, NOE                                                                     Account:         ******6666 - Checking Account
Taxpayer ID #:       **-***8449                                                                     Blanket Bond:    $2,000,000.00 (per case limit)
Period Ending:       09/30/18                                                                       Separate Bond:   N/A

   1           2                           3                                   4                                           5                  6                     7
 Trans.     {Ref #} /                                                                                                   Receipts        Disbursements           Checking
  Date      Check #            Paid To / Received From             Description of Transaction             T-Code           $                  $              Account Balance
08/07/18                  GARZA, DEBORAH LYNN              Acct #16-30245; Payment #6 real estate                              200.00                               10,512.33
                                                           redemption
               {2}                                           Acct #16-30245;                  100.00     1110-000                                                   10,512.33
                                                             Payment #6
               {3}                                           Acct #16-30245;                  100.00     1110-000                                                   10,512.33
                                                             Payment #6
08/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                   15.54           10,496.79
09/10/18                  GARZA, DEBORAH LYNN              Acct #16-30245; Payment #6; Acct #16-30245;                         200.00                               10,696.79
                                                           Payment #6 redeem house
               {2}                                           Acct #16-30245;                  100.00     1110-000                                                   10,696.79
                                                             Payment #6; Acct
                                                             #16-30245; Payment #6
                                                             redeem house
               {3}                                           Acct #16-30245;                  100.00     1110-000                                                   10,696.79
                                                             Payment #6; Acct
                                                             #16-30245; Payment #6
                                                             redeem house
09/28/18                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                     8.13          10,688.66
                                                                           ACCOUNT TOTALS                                   11,581.00              892.34          $10,688.66
                                                                               Less: Bank Transfers                              0.00                0.00
                                                                           Subtotal                                         11,581.00              892.34
                                                                               Less: Payments to Debtors                                              0.00
                                                                           NET Receipts / Disbursements                    $11,581.00             $892.34




  {} Asset reference(s)         16-30245-jpg      Doc 84     FILED 10/26/18         ENTERED 10/26/18 18:58:11               Page 9 of 10
                                                                                                                                       Printed: 10/26/2018 06:48 PM      V.14.14
                                                                     Form 2                                                                                  Page: 8
                                                   Cash Receipts And Disbursements Record
Case Number:       16-30245 JPG                                                           Trustee:         Ericka S. Parker (550590)
Case Name:         GARZA, DEBORAH LYNN                                                    Bank Name:       Rabobank, N.A.
                   GARZA, NOE                                                             Account:         ******6666 - Checking Account
Taxpayer ID #:     **-***8449                                                             Blanket Bond:    $2,000,000.00 (per case limit)
Period Ending:     09/30/18                                                               Separate Bond:   N/A

  1           2                   3                                   4                                          5                  6                    7
Trans.     {Ref #} /                                                                                          Receipts        Disbursements          Checking
 Date      Check #       Paid To / Received From           Description of Transaction           T-Code           $                  $             Account Balance

                         Net Receipts :       11,581.00
                                          ————————                                                                Net              Net                 Account
                           Net Estate :      $11,581.00           TOTAL - ALL ACCOUNTS                          Receipts      Disbursements            Balances
                                                                  Checking # ******6666                           11,581.00              892.34          10,688.66

                                                                                                                 $11,581.00             $892.34         $10,688.66




 {} Asset reference(s)   16-30245-jpg      Doc 84     FILED 10/26/18      ENTERED 10/26/18 18:58:11               Page 10 of 10
                                                                                                                             Printed: 10/26/2018 06:48 PM     V.14.14
